Exhibit 10.1


SECURITIES PURCHASE AGREEMENT
This SECURITIES PURCHASE AGREEMENT (this “Agreement”) is made and entered into
as of April 29, 2020 by and among Innovate Biopharmaceuticals, Inc., to be
renamed 9 Meters Biopharma, Inc., a Delaware corporation (the “Company”), and
the Investors identified on Exhibit A attached hereto (each an “Investor” and
collectively the “Investors”).
RECITALS
A.The Company and the Investors are executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by the
provisions of Regulation D (“Regulation D”), as promulgated by the U.S.
Securities and Exchange Commission (the “SEC”) under the Securities Act of 1933,
as amended (the “1933 Act”).
B.    The Investors wish to purchase from the Company, and the Company wishes to
sell and issue to the Investors, upon the terms and subject to the conditions
stated in this Agreement, (A) shares of the Company’s Series A Convertible
Preferred Stock, par value $0.0001 per share (the “Preferred Shares”), each such
Preferred Share shall be convertible into, pending Stockholder Approval, 100
shares of common stock of the Company, par value $0.0001 per share (the “Common
Stock”), and (B) warrants in the form attached hereto as Exhibit B to purchase
Preferred Shares (the “Warrants”).
C.    Contemporaneously with the execution and delivery of this Agreement, the
Company is filing a Certificate of Designation of the Series A Convertible
Preferred Stock (the “Certificate of Designation”), substantially in the form
attached hereto as Exhibit C, with the Secretary of State of the State of
Delaware.
D.    Contemporaneously with the execution and delivery of this Agreement, the
parties hereto will execute and deliver a Registration Rights Agreement, in the
form attached hereto as Exhibit D (the “Registration Rights Agreement”),
pursuant to which the Company will agree to provide certain registration rights
under the 1933 Act and the rules and regulations promulgated thereunder, and
applicable state securities laws with respect to: (i) the Common Stock issuable
upon conversion of the Preferred Shares (the “Conversion Shares”), and (ii) the
Conversion Shares issuable upon conversion of the Preferred Shares issuable upon
exercise of the Warrants (the “Conversion Warrant Shares”).
In consideration of the mutual promises made herein and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
1.Definitions. For the purposes of this Agreement, the following terms shall
have the meanings set forth below:
“Affiliate” means, with respect to any Person, any other Person which directly
or indirectly through one or more intermediaries Controls, is controlled by, or
is under common Control with, such Person.
“Board” means the Company’s Board of Directors.
“Business Day” means a day, other than a Saturday or Sunday, on which banks in
New York City are open for the general transaction of business.





--------------------------------------------------------------------------------

Exhibit 10.1


“Buy-In Price” has the meaning set forth in Section 7(d).
“Certificate of Designation” has the meaning set forth in the recitals to this
Agreement.
“Closing” has the meaning set forth in Section 3.1.
“Closing Date” has the meaning set forth in Section 3.1.
“Closing Securities” means the Preferred Shares and the Warrants.
“Common Stock Equivalents” means any securities of the Company which would
entitle the holder thereof to acquire at any time Common Stock, including
without limitation, any debt, preferred stock, rights, options, warrants or
other instrument that is at any time convertible into or exchangeable for, or
otherwise entitles the holder thereof to receive, Common Stock.
“Company Intellectual Property” has the meaning set forth in Section 4.14.
“Company’s Knowledge” means the actual knowledge of the executive officers (as
defined in Rule 405 under the 1933 Act) of the Company.
“Control” (including the terms “controlling”, “controlled by” or “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.
“Conversion Shares” has the meaning set forth in the recitals to this Agreement.
“Conversion Warrant Shares” has the meaning set forth in the recitals to this
Agreement.
“Disclosure Schedules” has the meaning set forth in Section 4.
“Disclosure Time” means, (i) if this Agreement is signed on a day that is not a
Trading Day or after 9:00 a.m. (New York City time) and before midnight (New
York City time) on any Trading Day, 9:01 a.m. (New York City time) on the
Trading Day immediately following the date hereof and (ii) if this Agreement is
signed between midnight (New York City time) and 9:00 a.m. (New York City time)
on any Trading Day, no later than 9:01 a.m. (New York City time) on the date
hereof.
“EDGAR System” has the meaning set forth in Section 4.9.
“Environmental Laws” has the meaning set forth in Section 4.15.
“FDA” has the meaning set forth in Section 4.30.
“GAAP” has the meaning set forth in Section 4.17.
“Investor Questionnaire” has the meaning set forth in 5.7.
“Legend Removal Date” has the meaning set forth in Section 7(c).
“Losses” has the meaning set forth in Section 8.2.


2



--------------------------------------------------------------------------------

Exhibit 10.1


“Material Adverse Effect” means a material adverse effect on (i) the assets,
liabilities, results of operations, financial condition or business of the
Company, (ii) the legality or enforceability of any of the Transaction Documents
or Closing Securities or (iii) the ability of the Company to perform its
obligations under the Transaction Documents.
“Material Contract” means any contract, instrument or other agreement to which
the Company is a party or by which it is bound that has been filed or was
required to have been filed as an exhibit to the SEC Filings pursuant to
Item 601(b)(4) or Item 601(b)(10) of Regulation S-K.
“Nasdaq” means The Nasdaq Stock Market LLC.
“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.
“Placement Agent” means the party or parties acting as placement agent in the
offering of Securities pursuant to this Agreement.
“Preferred Shares” has the meaning set forth in the recitals to this Agreement.
“Press Release” has the meaning set forth in Section 9.7.
“Principal Trading Market” means the Trading Market on which the Common Stock is
primarily listed on and quoted for trading, which, as of the date of this
Agreement and the Closing Date, shall be The Nasdaq Capital Market.
“Purchase Price” has the meaning set forth in Section 2.1.
“Registration Rights Agreement” has the meaning set forth in the recitals to
this Agreement.
“Required Investors” has the meaning set forth in the Registration Rights
Agreement.
“Required Minimum” means, as of any date, the maximum aggregate number of shares
of Common Stock then issued or potentially issuable in the future pursuant to
the Transaction Documents, including any Conversion Shares issuable upon
exercise and conversion in full of all Warrants or conversion in full of all
shares of Preferred Stock, ignoring any conversion or exercise limits set forth
therein.
“Rule 144” means Rule 144 promulgated under the 1933 Act.
“SEC Filings” means (i) all documents and reports filed by the Company with the
SEC pursuant to the 1934 Act, including pursuant to Section 13(a) or 15(d)
thereof, since March 1, 2020.
“Securities” means the Preferred Shares, the Warrants and the Warrant Shares.
“Short Sales” means all “short sales” as defined in Rule 200 of Regulation SHO
under the 1934 Act (but shall not be deemed to include the location and/or
reservation of borrowable shares of Common Stock).
“Stockholder Approval” has the meaning set forth in Section 7.8.


3



--------------------------------------------------------------------------------

Exhibit 10.1


“Stockholder Meeting” has the meaning set forth in Section 7.8.
“Stockholder Meeting Deadline” has the meaning set forth in Section 7.8.
“Subscription Amount” means, as to an Investor, the aggregate amount to be paid
for the Closing Securities purchased hereunder as specified opposite such
Investor’s name on Exhibit A attached hereto, under the column entitled
“Aggregate Purchase Price of Closing Securities,” in U.S. Dollars and in
immediately available funds.
“Trading Day” means (i) a day on which the Common Stock is listed or quoted and
traded on its Principal Trading Market (other than the OTC Bulletin Board), or
(ii) if the Common Stock is not listed on a Trading Market (other than the OTC
Bulletin Board), a day on which the Common Stock is traded in the
over-the-counter market, as reported by the OTC Bulletin Board, or (iii) if the
Common Stock is not quoted on any Trading Market, a day on which the Common
Stock is quoted in the over-the-counter market as reported in the “pink sheets”
by Pink Sheets LLC (or any similar organization or agency succeeding to its
functions of reporting prices); provided, that in the event that the Common
Stock is not listed or quoted as set forth in (i), (ii) and (iii) hereof, then
Trading Day shall mean a Business Day.
“Trading Market” means whichever of the New York Stock Exchange, the NYSE MKT
(formerly the NYSE American), the Nasdaq Global Select Market, the Nasdaq Global
Market, the Nasdaq Capital Market or the OTC Bulletin Board on which the Common
Stock is listed or quoted for trading on the date in question.
“Transfer Agent” means Corporate Stock Transfer, Inc.
“Transaction Documents” means this Agreement, the Warrant, and the Registration
Rights Agreement.
“VWAP” means, for any date, the daily volume weighted average price of the
Common Stock for such date (or the nearest preceding date) on the then Principal
Trading Market on which the Common Stock is then listed or quoted as reported by
Bloomberg L.P. (based on a Trading Day from 9:30 a.m. (New York City time) to
4:00 p.m. (New York City time)) or (d) in all other cases, the fair market value
of a share of Common Stock as determined by an independent appraiser selected in
good faith by the Investors holding a majority in interest of the Securities
then outstanding and reasonably acceptable to the Company, the fees and expenses
of which shall be paid by the Company.
“Warrants” has the meaning set forth in the recitals to this Agreement.
“Warrant Shares” means the Preferred Shares issuable upon exercise of the
Warrants, and following the conversion of the Preferred Shares, and the
Conversion Warrant Shares.
“8-K Filing” has the meaning set forth in Section 9.7.
“1933 Act” has the meaning set forth in the recitals to this Agreement.
“1934 Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.


4



--------------------------------------------------------------------------------

Exhibit 10.1


2.    Purchase and Sale.
2.1.    On the Closing Date, upon the terms and subject to the conditions set
forth herein, the Company will issue and sell, and the Investors will purchase,
severally and not jointly, (i) (A) the number of Preferred Shares set forth
opposite the name of such Investor under the heading “Number of Preferred Shares
Purchased” on Exhibit A attached hereto and (B) a Warrant to purchase one share
of Series A Convertible Preferred Stock for every one Preferred Share purchased
at Closing. The purchase price per Preferred Share and associated Warrant shall
be $58.94 (the “Purchase Price”).
2.2.    The Warrants shall have an exercise price equal to $58.94 per Warrant
Share (subject to adjustment as provided therein). The Warrants will be
excisable immediately and will expire on the five-year anniversary of the
Closing Date.
3.    Closing.
3.1.    Upon the satisfaction of the conditions set forth in Section 6, the
completion of the purchase and sale of the Closing Securities (the “Closing”)
shall occur remotely via exchange of executed documents and funds on May 4, 2020
(the “Closing Date”).
3.2.    On or prior to the Closing Date, each Investor shall deliver or cause to
be delivered to the escrow agent, Delaware Trust Company, the Subscription
Amount via wire transfer of immediately available funds pursuant to the wire
instructions delivered to such Investor by a Placement Agent on or prior to the
Closing Date.
3.3.    At or before the Closing, the Company shall deliver or cause to be
delivered to each Investor purchasing Preferred Shares the following:
(a)    a number of Preferred Shares, in the form of a certificate registered in
the name of the Investor equal to the number of Preferred Shares set forth
opposite the name of such Investor under the heading “Number of Preferred Shares
Purchased” on Exhibit A attached hereto; and
(b)    a Warrant, registered in the name of such Investor, to purchase up to the
number of Preferred Shares set forth opposite the name of such Investor under
the heading “Number of Preferred Shares Underlying Warrant Purchased” on Exhibit
A attached hereto.
4.    Representations and Warranties of the Company. The Company hereby
represents and warrants to the Investors that, except (a) as set forth in the
schedules delivered herewith (collectively, the “Disclosure Schedules”) and
arranged in numbered and lettered sections corresponding to the numbered and
lettered sections contained in this Section 4 or (b) disclosed in the SEC
Filings (excluding exhibits and information incorporated therein):
4.1.    Organization, Good Standing and Qualification. The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the jurisdiction of its incorporation and has all requisite corporate power
and authority to carry on its business as now conducted and to own or lease its
properties. The Company is duly qualified to do business as a foreign
corporation and is in good standing in each jurisdiction in which the conduct of
its business or its ownership or leasing of property makes such qualification or
leasing necessary unless the failure to so qualify has not had and would not
reasonably be expected to have a Material Adverse Effect.


5



--------------------------------------------------------------------------------

Exhibit 10.1


4.2.    Authorization. The Company has the requisite corporate power and
authority and has taken all requisite corporate action necessary for, and no
further action on the part of the Company, its officers, directors and
stockholders is necessary for, (i) the authorization, execution and delivery of
the Transaction Documents, (ii) the authorization of the performance of all
obligations of the Company hereunder or thereunder, and (iii) the authorization,
issuance (or reservation for issuance) and delivery of the Closing Securities.
The Transaction Documents constitute the legal, valid and binding obligations of
the Company, enforceable against the Company in accordance with their terms,
subject to bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar laws of general applicability, relating to or affecting
creditors’ rights generally and to general equitable principles.
4.3.    Capitalization. The Company is authorized under its Certificate of
Incorporation to issue 350,000,000 shares of Common Stock and 10,000,000 shares
of preferred stock, par value $0.0001 per share. The Company’s disclosure of its
issued and outstanding capital stock in its most recent SEC Filing containing
such disclosure was accurate in all material respects as of the date indicated
in such SEC Filing. All of the issued and outstanding shares of the Company’s
capital stock have been duly authorized and validly issued and are fully paid
and nonassessable; none of such shares were issued in violation of any
pre-emptive rights; and such shares were issued in compliance in all material
respects with applicable state and federal securities law and any rights of
third parties. No Person is entitled to pre-emptive or similar statutory or
contractual rights with respect to the issuance by the Company of any securities
of the Company. There are no outstanding warrants, options, convertible
securities or other rights, agreements or arrangements of any character under
which the Company is or may be obligated to issue any equity securities of any
kind and except as contemplated by this Agreement. Except for the Registration
Rights Agreement, there are no voting agreements, buy-sell agreements, option or
right of first purchase agreements or other agreements of any kind among the
Company and any of the securityholders of the Company relating to the securities
of the Company held by them. Except as provided in the Registration Rights
Agreement, no Person has the right to require the Company to register any
securities of the Company under the 1933 Act, whether on a demand basis or in
connection with the registration of securities of the Company for its own
account or for the account of any other Person.
The issuance and sale of the Closing Securities hereunder will not obligate the
Company to issue shares of Common Stock or other securities to any other Person
(other than the Investors) and will not result in the adjustment of the
exercise, conversion, exchange or reset price of any outstanding security.
The Company does not have outstanding stockholder purchase rights or “poison
pill” or any similar arrangement in effect giving any Person the right to
purchase any equity interest in the Company upon the occurrence of certain
events.
4.4.    Valid Issuance. The Preferred Shares have been duly and validly
authorized and, when issued and paid for pursuant to this Agreement, will be
validly issued, fully paid and nonassessable, and shall be free and clear of all
encumbrances and restrictions (other than those created by the Investors),
except for restrictions on transfer set forth in the Transaction Documents or
imposed by applicable securities laws. The Company shall, so long as any of the
Preferred Shares are outstanding, take all action necessary to reserve and keep
available out of its authorized and unissued capital stock, solely for the
purpose of effecting the Conversion Shares, 100% of the number of shares of
Common Stock issuable upon conversion of the Preferred Shares (subject to
reduction from time to time for the issuance of the Conversion Shares). Upon
conversion of the Preferred Shares, when issued, the Conversion Shares will be
validly issued, fully paid and nonassessable, and shall be free and clear of all
encumbrances and restrictions (other than those created by the Investors),
except for restrictions on transfer set forth in the


6



--------------------------------------------------------------------------------

Exhibit 10.1


Transaction Documents or imposed by applicable securities laws. The Warrant
Shares have been duly and validly authorized and reserved for issuance and, upon
exercise of the Warrants in accordance with their terms, including the payment
of any exercise price therefor, will be validly issued, fully paid and
nonassessable and will be free and clear of all encumbrances and restrictions
(other than those created by the Investors), except for restrictions on transfer
set forth in the Transaction Documents or imposed by applicable securities laws.
4.5.    Consents. Subject to the accuracy of the representations and warranties
of each Investor set forth in Section 5 hereof, the execution, delivery and
performance by the Company of the Transaction Documents and the offer, issuance
and sale of the Closing Securities require no consent of, action by or in
respect of, or filing with, any Person, governmental body, agency, or official
other than filings that have been made pursuant to applicable state securities
laws and post-sale filings pursuant to applicable state and federal securities
laws and the rules and regulations of Nasdaq which the Company undertakes to
file within the applicable time periods and other than the registration
statement required to be filed by the Registration Rights Agreement. The Company
has taken all action necessary to exempt (i) the issuance and sale of the
Closing Securities and (ii) the other transactions contemplated by the
Transaction Documents from the provisions of any stockholder rights plan or
other “poison pill” arrangement, any anti-takeover, business combination or
control share law or statute binding on the Company, including Section 203 of
the General Corporation Law of the State of Delaware, or to which the Company or
any of its assets and properties is subject that is or could reasonably be
expected to become applicable to the Investors as a result of the transactions
contemplated hereby, including without limitation, the issuance, ownership,
acquisition, disposition or voting of the Closing Securities by the Investors or
the exercise of any right granted to the Investors pursuant to this Agreement or
the other Transaction Documents.
4.6.    Use of Proceeds. The net proceeds of the sale of the Closing Securities
hereunder shall be used by the Company for the acquisition of Naia Rare
Diseases, Inc. and for working capital and general corporate purposes.
4.7.    No Material Adverse Change. Since December 31, 2019, except as
identified and described in the SEC Filings, there has not been:
(i)    any change in the assets, liabilities, financial condition or operating
results of the Company, except for changes in the ordinary course of business
which have not had and would not reasonably be expected to have a Material
Adverse Effect, individually or in the aggregate;
(ii)    any declaration or payment by the Company of any dividend, or any
authorization or payment by the Company of any distribution, on any of the
capital stock of the Company, or any redemption or repurchase by the Company of
any securities of the Company;
(iii)    any material damage, destruction or loss, whether or not covered by
insurance, to any assets or properties of the Company;
(iv)    any waiver, not in the ordinary course of business, by the Company of a
material right or of a material debt owed to it;
(v)    any satisfaction or discharge of any lien, claim or encumbrance or
payment of any obligation by the Company, except in the ordinary course of
business and which is not


7



--------------------------------------------------------------------------------

Exhibit 10.1


material to the assets, properties, financial condition, operating results or
business of the Company (as such business is presently conducted);
(vi)    any change or amendment to the Company’s Certificate of Incorporation or
Bylaws, or material change to any material contract or arrangement by which the
Company or is bound or to which any of its assets or properties is subject;
(vii)    any material labor difficulties or, to the Company’s Knowledge, labor
union organizing activities with respect to employees of the Company;
(viii)    any material transaction entered into by the Company other than in the
ordinary course of business;
(ix)    the loss of the services of any key employee, or material change in the
composition or duties of the senior management of the Company;
(x)    any transaction disclosable under Item 404 of Regulation S-K;
(xi)    any other event or condition of any character that has had or would
reasonably be expected to have a Material Adverse Effect.
4.8.    SEC Filings.
(a)    The Company has filed all reports, schedules, certifications, forms,
statements and other documents (including all exhibits, amended and supplements
thereto) required to be filed or furnished by the Company under the 1934 Act,
including pursuant to Section 13(a) or 15(d) thereof, for the one year preceding
the date hereof. As of their respective dates, or, if amended or supplemented,
as of the date of the last such amendment or supplement filed prior to date
hereof, each of the SEC Filings complied in all material respects with the
applicable requirements of the 1933 Act, the 1934 Act and the Sarbanes-Oxley Act
of 2002, and the applicable rules and regulations promulgated thereunder, as the
case may be, each as in effect on the date so filed.
4.9.    No Conflict, Breach, Violation or Default. The execution, delivery and
performance of the Transaction Documents by the Company and the issuance and
sale of the Closing Securities in accordance with the provisions thereof will
not, (i) conflict with or result in a breach or violation of (a) any of the
terms and provisions of, or constitute a default under, the Company’s
Certificate of Incorporation or the Company’s Bylaws, both as in effect on the
date hereof (true and complete copies of which have been made available to the
Investors through the Electronic Data Gathering, Analysis, and Retrieval system
(the “EDGAR system”)), or (b) assuming the accuracy of the representations and
warranties in Section 5, any applicable statute, rule, regulation or order of
any governmental agency or body or any court, domestic or foreign, having
jurisdiction over the Company or any of its assets or properties, or (ii) except
for such violations, conflicts or defaults as would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect, conflict
with, or constitute a default (or an event that with notice or lapse of time or
both would become a default) under, result in the creation of any lien,
encumbrance or other adverse claim upon any of the properties or assets of the
Company or give to others any rights of termination, amendment, acceleration or
cancellation (with or without notice, lapse of time or both) of, any Material
Contract. This Section does not relate to matters with respect to tax status,
which are the subject of Section 4.10, employee relations


8



--------------------------------------------------------------------------------

Exhibit 10.1


and labor matters, which are the subject of Section 4.13, and environmental
laws, which are the subject of Section 4.15.
4.10.    Tax Matters. The Company has timely prepared and filed all tax returns
required to have been filed by it with all appropriate governmental agencies and
timely paid all taxes shown thereon or otherwise owed by the Company. The
charges, accruals and reserves on the books of the Company in respect of taxes
for all fiscal periods are adequate in all material respects, and there are no
material unpaid assessments against the Company nor, to the Company’s Knowledge,
any basis for the assessment of any additional taxes, penalties or interest for
any fiscal period or audits by any federal, state or local taxing authority
except for any assessment which is not material to the Company. All taxes and
other assessments and levies that the Company is required to withhold or to
collect for payment have been duly withheld and collected and paid to the proper
governmental entity or third party when due. There are no tax liens or claims
pending or, to the Company’s Knowledge, threatened against the Company or any of
its assets or property. There are no outstanding tax sharing agreements or other
such arrangements between the Company and any other corporation or entity.
4.11.    Title to Properties. The Company has good and marketable title to all
real properties and all other properties and assets owned by it, in each case
free from liens, encumbrances and defects, except such as would not reasonably
be expected, individually or in the aggregate, to have a Material Adverse
Effect; and the Company holds any leased real or personal property under valid
and enforceable leases with no exceptions, except such as would not reasonably
be expected, individually or in the aggregate, to have a Material Adverse
Effect.
4.12.    Certificates, Authorities and Permits. The Company possesses adequate
certificates, authorities or permits issued by appropriate governmental agencies
or bodies necessary to conduct the business now operated by it, except where
failure to so possess would not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect. The Company has not received
any written notice of proceedings relating to the revocation or modification of
any such certificate, authority or permit that would reasonably be expected to
have a Material Adverse Effect, individually or in the aggregate, on the
Company.
4.13.    Labor Matters.
(a)    The Company is not party to or bound by any collective bargaining
agreements or other agreements with labor organizations. To the Company’s
knowledge, Company has not violated in any material respect any laws,
regulations, orders or contract terms, affecting the collective bargaining
rights of employees, labor organizations or any laws, regulations or orders
affecting employment discrimination, equal opportunity employment, or employees’
health, safety, welfare, wages and hours.
(b)    No material labor dispute with the employees of the Company, or with the
employees of any principal supplier, manufacturer, customer or contractor of the
Company, exists or, to the knowledge of the Company, is threatened or imminent.
4.14.    Intellectual Property. Except as expressly contemplated by the SEC
Filings, the Company owns, possesses, licenses or has other rights to use, the
patents and patent applications, copyrights, trademarks, service marks, trade
names, service names and trade secrets described in the SEC Filings as necessary
or material for use in connection with its business and which the failure to so
have would have or reasonably be expected to result in a Material Adverse Effect
(collectively, the “Company Intellectual Property”). There is no pending or, to
the Company’s Knowledge, threatened action, suit,


9



--------------------------------------------------------------------------------

Exhibit 10.1


proceeding or claim by any Person that the Company’s business as now conducted
infringes or otherwise violates any patent, trademark, copyright, trade secret
or other proprietary rights of another. To the Company’s Knowledge, there is no
existing infringement by another Person of any of the Intellectual Property
Rights that would have or would reasonably be expected to have a Material
Adverse Effect. The Company has taken reasonable security measures to protect
the secrecy, confidentiality and value of all of its Intellectual Property
Rights, except where failure to do so would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
4.15.    Environmental Matters. The Company is not in violation of any statute,
rule, regulation, decision or order of any governmental agency or body or any
court, domestic or foreign, relating to the use, disposal or release of
hazardous or toxic substances or relating to the protection or restoration of
the environment or human exposure to hazardous or toxic substances
(collectively, “Environmental Laws”), has not released any hazardous substances
regulated by Environmental Law on to any real property that it owns or operates,
has not received any written notice or claim it is liable for any off-site
disposal or contamination pursuant to any Environmental Laws, which violation,
release, notice, claim, or liability would reasonably be expected, individually
or in the aggregate, to have a Material Adverse Effect; and to the Company’s
Knowledge, there is no pending or threatened investigation that would reasonably
be expected to lead to such a claim.
4.16.    Legal Proceedings. There are no legal, governmental or regulatory
investigations, actions, suits or proceedings pending to which the Company is or
may reasonably be expected to become a party or to which any property of the
Company is or may reasonably be expected to become the subject that,
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.
4.17.    Financial Statements. The financial statements included in each SEC
Filing filed prior to the date hereof comply in all material respects with
applicable accounting requirements and the rules and regulations of the SEC with
respect thereto as in effect at the time of filing and present fairly, in all
material respects, the financial position of the Company as of the dates shown
and its results of operations and cash flows for the periods shown, subject in
the case of unaudited financial statements to normal, immaterial year-end audit
adjustments, and such financial statements have been prepared in conformity with
United States generally accepted accounting principles (“GAAP”) applied on a
consistent basis during the periods involved (except as may be disclosed therein
or in the notes thereto, and except that the unaudited financial statements may
not contain all footnotes required by GAAP, and, in the case of quarterly
financial statements, as permitted by Form 10-Q under the 1934 Act). Except as
set forth in the financial statements of the Company included in the SEC Filings
filed prior to the date hereof, the Company has not incurred any liabilities,
contingent or otherwise, except those incurred in the ordinary course of
business, consistent (as to amount and nature) with past practices since the
date of such financial statements, none of which, individually or in the
aggregate, have had or would reasonably be expected to have a Material Adverse
Effect.
4.18.    Insurance Coverage. The Company maintains in full force and effect
insurance coverage that is customary for comparably situated companies for the
business being conducted and properties owned or leased by the Company, and the
Company reasonably believes such insurance coverage to be adequate against all
liabilities, claims and risks against which it is customary for comparably
situated companies to insure.
4.19.    Compliance with Nasdaq Continued Listing Requirements. The Company is
in compliance with applicable Nasdaq continued listing requirements and the
execution, delivery and


10



--------------------------------------------------------------------------------

Exhibit 10.1


performance by the Company of the Transaction Documents and the offer, issuance
and delivery of the Closing Securities will not violate applicable Nasdaq
continued listing requirements. There are no proceedings pending or, to the
Company’s Knowledge, threatened against the Company relating to the continued
listing of the Common Stock on Nasdaq and the Company has not received any
notice of, nor to the Company’s Knowledge is there any reasonable basis for, the
delisting of the Common Stock from Nasdaq.
4.20.    Brokers and Finders. Other than the Placement Agent, no Person will
have, as a result of the transactions contemplated by the Transaction Documents,
any valid right, interest or claim against or upon the Company or an Investor
for any commission, fee or other compensation pursuant to any agreement,
arrangement or understanding entered into by or on behalf of the Company. No
Investor shall have any obligation with respect to any fees, or with respect to
any claims made by or on behalf of other Persons for fees, in each case of the
type contemplated by this Section 4.20 that may be due in connection with the
transactions contemplated by this Agreement or the Transaction Documents.
4.21.    No Directed Selling Efforts or General Solicitation. Neither the
Company nor any Person acting on its behalf has conducted any general
solicitation or general advertising (as those terms are used in Regulation D) in
connection with the offer or sale of any of the Closing Securities.
4.22.    No Integrated Offering. Neither the Company nor any Person acting on
its behalf has, directly or indirectly, made any offers or sales of any Company
security or solicited any offers to buy any Company security, under
circumstances that would adversely affect reliance by the Company on
Section 4(2) for the exemption from registration for the transactions
contemplated hereby or would require registration of the Closing Securities
under the 1933 Act.
4.23.    Private Placement. Assuming the accuracy of the representations and
warranties of the Investors set forth in Section 5, the offer and sale of the
Closing Securities to the Investors as contemplated hereby is exempt from the
registration requirements of the 1933 Act. The issuance and sale of the Closing
Securities does not contravene the rules and regulations of Nasdaq.
4.24.    Questionable Payments. Neither the Company nor, to the Company’s
Knowledge, any of its current or former directors, officers, employees, agents
or other Persons acting on behalf of the Company, has on behalf of the Company
in connection with its business: (a) used any corporate funds for unlawful
contributions, gifts, entertainment or other unlawful expenses relating to
political activity; (b) made any direct or indirect unlawful payments to any
governmental officials or employees from corporate funds; (c) established or
maintained any unlawful or unrecorded fund of corporate monies or other assets
which is in violation of law; (d) made any false or fictitious entries on the
books and records of the Company; or (e) made any unlawful bribe, rebate,
payoff, influence payment, kickback or other unlawful payment of any nature.
4.25.    Transactions with Affiliates. None of the executive officers or
directors of the Company and, to the Company’s Knowledge, none of the employees
of the Company is presently a party to any transaction with the Company (other
than as holders of stock options and/or warrants, and for services as employees,
officers and directors), including any contract, agreement or other arrangement
providing for the furnishing of services to or by, providing for rental of real
or personal property to or from, or otherwise requiring payments to or from any
officer, director or such employee or, to the Company’s Knowledge, any entity in
which any officer, director, or any such employee has a substantial interest or
is an officer, director, trustee or partner.


11



--------------------------------------------------------------------------------

Exhibit 10.1


4.26.    Internal Controls. The Company has established and maintains disclosure
controls and procedures (as defined in Rules 13a-15 and 15d-15 under the 1934
Act), which are designed to ensure that material information relating to the
Company is made known to the Company’s principal executive officer and its
principal financial officer by others within those entities. Since the end of
the Company’s most recent audited fiscal year, there have been no significant
deficiencies or material weakness in the Company’s internal control over
financial reporting (whether or not remediated) and no change in the Company’s
internal control over financial reporting that has materially affected, or is
reasonably likely to materially affect, the Company’s internal control over
financial reporting. The Company is not aware of any change in its internal
controls over financial reporting that has occurred during its most recent
fiscal quarter that has materially affected, or is reasonably likely to
materially affect, the Company’s internal control over financial reporting.
4.27.    Disclosures. Neither the Company nor any Person acting on its behalf
has provided the Investors or their agents or counsel with any information that
constitutes or would reasonably be expected to constitute material, non-public
information which according to applicable law, rule or regulation was required
to have been disclosed publicly by the Company, but which has not been so
disclosed, other than with respect to the transactions contemplated hereby and
except as will be disclosed in the Press Release (as defined below). The SEC
Filings do not contain any untrue statement of a material fact or omit to state
a material fact necessary in order to make the statements contained therein, in
light of the circumstances under which they were made, not misleading. The
Company understands and confirms that the Investors will rely on the foregoing
representations in effecting transactions in securities of the Company. 
4.28.    Required Filings. Since December 31, 2019, no event or circumstance has
occurred or information exists with respect to the Company or its business,
properties, operations or financial condition, which, under applicable law, rule
or regulation, requires public disclosure or announcement by the Company but
which have not been so publicly announced or disclosed (assuming for this
purpose that the SEC Filings are being incorporated by reference into an
effective registration statement filed by the Company under the 1933 Act).
4.29.    Investment Company. The Company is not required to be registered as,
and is not an Affiliate of, and immediately following the Closing will not be
required to register as, an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.
4.30.    Tests and Preclinical and Clinical Trials. The studies, tests and
preclinical and clinical trials conducted by or, to the Company’s Knowledge, on
behalf of the Company that are described in the SEC Filings were and, if still
pending, are being, conducted in all material respects in accordance with the
protocols submitted to the U.S. Food and Drug Administration (the “FDA”) or any
foreign governmental body exercising comparable authority, procedures and
controls pursuant to, where applicable, accepted professional and scientific
standards, and all applicable laws and regulations; the descriptions of the
studies, tests and preclinical and clinical trials conducted by or, to the
Company’s Knowledge, on behalf of the Company, and the results thereof,
contained in the SEC Filings are accurate and complete in all material respects;
the Company is not aware of any other studies, tests or preclinical and clinical
trials, the results of which call into question the results described in the SEC
Filings; and the Company has not received any notices or correspondence from the
FDA, any foreign, state or local governmental body exercising comparable
authority or any Institutional Review Board requiring the termination,
suspension, material modification or clinical hold of any studies, tests or
preclinical or clinical trials conducted by or on behalf of the Company.


12



--------------------------------------------------------------------------------

Exhibit 10.1


4.31.    Manipulation of Price.  The Company has not, and, to the Company’s
Knowledge, no Person acting on its behalf has taken, directly or indirectly, any
action designed to cause or to result in the stabilization or manipulation of
the price of any security of the Company to facilitate the sale or resale of any
of the Securities.
4.32.    Anti-Bribery and Anti-Money Laundering Laws. Each of the Company and
any of its officers, directors, supervisors, managers, agents, or employees, are
and have at all times been in compliance with and its participation in the
offering will not violate: (A) anti-bribery laws, including but not limited to,
any applicable law, rule, or regulation of any locality, including but not
limited to any law, rule, or regulation promulgated to implement the OECD
Convention on Combating Bribery of Foreign Public Officials in International
Business Transactions, signed December 17, 1997, including the U.S. Foreign
Corrupt Practices Act of 1977, as amended, the U.K. Bribery Act 2010, or any
other law, rule or regulation of similar purposes and scope or (B) anti-money
laundering laws, including but not limited to, applicable federal, state,
international, foreign or other laws, regulations or government guidance
regarding anti-money laundering, including, without limitation, Title 18 US.
Code section 1956 and 1957, the Patriot Act, the Bank Secrecy Act, and
international anti-money laundering principles or procedures by an
intergovernmental group or organization, such as the Financial Action Task Force
on Money Laundering, of which the United States is a member and with which
designation the United States representative to the group or organization
continues to concur, all as amended, and any Executive order, directive, or
regulation pursuant to the authority of any of the foregoing, or any orders or
licenses issued thereunder.
4.33.    Shell Company Status. The Company is not, and has never been, an issuer
identified in, or subject to, Rule 144(i).
5.    Representations and Warranties of the Investors. Each of the Investors
hereby severally, and not jointly, represents and warrants to the Company that:
5.1.    Organization and Existence. If an Investor is an entity, such Investor
is a validly existing corporation, limited partnership or limited liability
company and has all requisite corporate, partnership or limited liability
company power and authority to enter into and consummate the transactions
contemplated by the Transaction Documents and to carry out its obligations
hereunder and thereunder, and to invest in the Securities pursuant to this
Agreement.
5.2.    Authorization. The execution, delivery and performance by such Investor
of the Transaction Documents to which such Investor is a party have been duly
authorized and each has been duly executed and when delivered will constitute
the valid and legally binding obligation of such Investor, enforceable against
such Investor in accordance with their respective terms, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws of
general applicability, relating to or affecting creditors’ rights generally.
5.3.    Purchase Entirely for Own Account. The Securities to be received by such
Investor hereunder will be acquired for such Investor’s own account, not as
nominee or agent, and not with a view to the resale or distribution of any part
thereof in violation of the 1933 Act, and such Investor has no present intention
of selling, granting any participation in, or otherwise distributing the same in
violation of the 1933 Act without prejudice, however, to such Investor’s right
at all times to sell or otherwise dispose of all or any part of such Securities
in compliance with applicable federal and state securities laws. Nothing
contained herein shall be deemed a representation or warranty by such Investor


13



--------------------------------------------------------------------------------

Exhibit 10.1


to hold the Securities for any period of time. Such Investor is not a
broker-dealer registered with the SEC under the 1934 Act or an entity engaged in
a business that would require it to be so registered.
5.4.    Investment Experience. Such Investor acknowledges that it can bear the
economic risk and complete loss of its investment in the Securities and has such
knowledge and experience in financial or business matters that it is capable of
evaluating the merits and risks of the investment contemplated hereby.
5.5.    Disclosure of Information. Such Investor has had an opportunity to
receive, review and understand all information related to the Company requested
by it and to ask questions of and receive answers from the Company regarding the
Company, its business and the terms and conditions of the offering of the
Securities, and has conducted and completed its own independent due diligence.
Such Investor acknowledges that copies of the SEC Filings are available on the
EDGAR system. Based on the information such Investor has deemed appropriate, and
without reliance upon any Placement Agent, it has independently made its own
analysis and decision to enter into the Transaction Documents. Such Investor is
relying exclusively on its own sources of information, investment analysis and
due diligence (including professional advice it deems appropriate) with respect
to the execution, delivery and performance of the Transaction Documents, the
Securities and the business, condition (financial and otherwise), management,
operations, properties and prospects of the Company, including but not limited
to all business, legal, regulatory, accounting, credit and tax matters. Neither
such inquiries nor any other due diligence investigation conducted by such
Investor shall modify, limit or otherwise affect such Investor’s right to rely
on the Company’s representations and warranties contained in this Agreement.
5.6.    Restricted Securities. Such Investor understands that the Securities are
characterized as “restricted securities” under the U.S. federal securities laws
inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such laws and applicable regulations
such securities may be resold without registration under the 1933 Act only in
certain limited circumstances.
5.7.    Accredited Investor. Such Investor is (a) an “accredited investor”
within the meaning of Rule 501 under the 1933 Act and has executed and delivered
to the Company a questionnaire in substantially the form attached hereto as
Exhibit E (the “Investor Questionnaire”), which such Investor represents and
warrants is true, correct and complete. Such investor has sufficient knowledge
and experience in investing in private equity transactions to properly evaluate
the risks and merits of its purchase of the Securities. Such Investor has
determined based on its own independent review and such professional advice as
it deems appropriate that its purchase of the Securities and participation in
the transactions contemplated by the Transaction Documents (i) are fully
consistent with its financial needs, objectives and condition, (ii) comply and
are fully consistent with all investment policies, guidelines and other
restrictions applicable to such Investor, (iii) have been duly authorized and
approved by all necessary action, (iv) do not and will not violate or constitute
a default under such Investor’s charter, bylaws or other constituent document,
if any, or under any law, rule, regulation, agreement or other obligation by
which such Investor is bound and (v) are a fit, proper and suitable investment
for such Investor, notwithstanding the substantial risks inherent in investing
in or holding the Securities.
5.8.    Placement Agent. Such Investor hereby acknowledges and agrees that the
Placement Agent is acting solely as the placement agent in connection with the
execution, delivery and performance of the Transaction Documents and is not
acting as an underwriter or in any other capacity and is not and shall not be
construed as a fiduciary for such Investor, the Company or any other person or
entity in connection with the execution, delivery and performance of the
Transaction Documents, (b) the


14



--------------------------------------------------------------------------------

Exhibit 10.1


Placement Agent has not made and will not make any representation or warranty,
whether express or implied, of any kind or character and has not provided any
advice or recommendation in connection with the execution, delivery and
performance of the Transaction Documents, (c) the Placement Agent will not have
any responsibility with respect to (i) any representations, warranties or
agreements made by any person or entity under or in connection with the
execution, delivery and performance of the Transaction Documents, or the
execution, legality, validity or enforceability (with respect to any person)
thereof, or (ii) the business, affairs, financial condition, operations,
properties or prospects of, or any other matter concerning the Company, and (d)
the Placement Agent will not have any liability or obligation (including without
limitation, for or with respect to any losses, claims, damages, obligations,
penalties, judgments, awards, liabilities, costs, expenses or disbursements
incurred by such Investor, the Company or any other person or entity), whether
in contract, tort or otherwise, to such Investor, or to any person claiming
through it, in respect of the execution, delivery and performance of the
Transaction Documents.
5.9.    No General Solicitation. Such Investor did not learn of the investment
in the Securities as a result of any general solicitation or general
advertising.
5.10.    Brokers and Finders. No Person will have, as a result of the
transactions contemplated by the Transaction Documents, any valid right,
interest or claim against or upon the Company or an Investor for any commission,
fee or other compensation pursuant to any agreement, arrangement or
understanding entered into by or on behalf of such Investor.
5.12    Short Sales and Confidentiality Prior to the Date Hereof.  Other than
consummating the transactions contemplated hereunder, such Investor has not, nor
has any Person acting on behalf of or pursuant to any understanding with such
Investor, directly or indirectly executed any purchases or sales, including
Short Sales, of the securities of the Company during the period commencing as of
the time that such Investor was first contacted by the Company, a Placement
Agent or any other Person regarding the transactions contemplated hereby and
ending immediately prior to the date hereof.  Notwithstanding the foregoing, in
the case of an Investor that is a multi-managed investment vehicle whereby
separate portfolio managers manage separate portions of such Investor’s assets
and the portfolio managers have no direct knowledge of the investment decisions
made by the portfolio managers managing other portions of such Investor’s
assets, the representation set forth above shall only apply with respect to the
portion of assets managed by the portfolio manager that made the investment
decision to purchase the Securities covered by this Agreement.  Other than to
other Persons party to this Agreement and their representatives, such Investor
has maintained the confidentiality of all non-public disclosures made to it in
connection with this transaction (including the existence and terms of this
transaction). Notwithstanding the foregoing, for avoidance of doubt, nothing
contained herein shall constitute a representation or warranty, or preclude any
actions, with respect to the identification of the availability of, or securing
of, available shares to borrow in order to effect Short Sales or similar
transactions in the future.
    5.13    No Government Recommendation or Approval. Such Investor understands
that no United States federal or state agency, or similar agency of any other
country, has reviewed, approved, passed upon, or made any recommendation or
endorsement of the Company or the purchase of the Securities.
5.15    No Rule 506 Disqualifying Activities. Such Investor has not taken any of
the actions set forth in, and is not subject to, the disqualification provisions
of Rule 506(d)(1) of the 1933 Act.
5.16    Residency. Such Investor is a resident of the jurisdiction specified
below its address on the Schedule of Investors.


15



--------------------------------------------------------------------------------

Exhibit 10.1


6.    Conditions to Closing.
6.1.    Conditions to the Investors’ Obligations. The obligation of each
Investor to purchase Closing Securities at the Closing is subject to the
fulfillment to such Investor’s satisfaction, on or prior to the Closing Date, of
the following conditions, any of which may be waived by such Investor (as to
itself only):
(a)    The representations and warranties made by the Company in Section 4
hereof shall be true and correct in all material respects as of the date hereof
and on the Closing Date, except to the extent any such representation or
warranty expressly speaks as of an earlier date, in which case such
representation or warranty shall be true and correct in all material respects as
of such earlier date. The Company shall have performed in all material respects
all obligations and covenants herein required to be performed by it on or prior
to the Closing Date.
(b)    The Company shall have obtained any and all consents, permits, approvals,
registrations and waivers necessary for consummation of the purchase and sale of
the Closing Securities and the consummation of the other transactions
contemplated by the Transaction Documents, all of which shall be in full force
and effect.
(c)    The Company shall have executed and delivered the Registration Rights
Agreement.
(d)    The Company shall have filed with Nasdaq a Notification Form: Listing of
Additional Shares for the listing of the Preferred Shares, Conversion Shares and
the Warrant Shares.
(e)    No judgment, writ, order, injunction, award or decree of or by any court,
or judge, justice or magistrate, including any bankruptcy court or judge, or any
order of or by any governmental authority, shall have been issued, and no action
or proceeding shall have been instituted by any governmental authority,
enjoining or preventing the consummation of the transactions contemplated hereby
or in the other Transaction Documents.
(f)    The Company shall have delivered a Certificate, executed on behalf of the
Company by its Chief Executive Officer or its Chief Financial Officer, dated as
of the Closing Date, certifying to the fulfillment of the conditions specified
in subsections (a), (b), (d), and (e) of this Section 6.1.
(g)    The Company shall have delivered a Certificate, executed on behalf of the
Company by its Secretary, dated as of the Closing Date, certifying the
resolutions adopted by the Board approving the transactions contemplated by this
Agreement and the other Transaction Documents and the issuance of the Closing
Securities, certifying the current versions of the Certificate of Incorporation
and Bylaws of the Company and certifying as to the signatures and authority of
persons signing the Transaction Documents and related documents on behalf of the
Company.
(h)    The Investors shall have received an opinion from Sheppard, Mullin,
Richter & Hampton LLP, the Company’s counsel, dated as of the Closing Date, in
form and substance reasonably acceptable to the Placement Agent and addressing
such legal matters as the Investors may reasonably request.


16



--------------------------------------------------------------------------------

Exhibit 10.1


(i)    No stop order or suspension of trading shall have been imposed by Nasdaq,
the SEC or any other governmental or regulatory body with respect to public
trading in the Common Stock.
6.2.    Conditions to Obligations of the Company. The Company’s obligation to
sell and issue Closing Securities at the Closing is subject to the fulfillment
to the satisfaction of the Company on or prior to the Closing Date of the
following conditions, any of which may be waived by the Company:
(a)    The representations and warranties made by the Investors in Section 5
hereof shall be true and correct in all material respects as of the date hereof,
and shall be true and correct in all material respects on the Closing Date with
the same force and effect as if they had been made on and as of said date. The
Investors shall have performed in all material respects all obligations and
covenants herein required to be performed by them on or prior to the Closing
Date.
(b)    The Investors shall have executed and delivered the Registration Rights
Agreement and each Investor Questionnaire.
(c)    Each Investor shall have paid in full its Subscription Amount to the
Company.
6.3.    Termination of Obligations to Effect Closing; Effects.
(a)    The obligations of the Company, on the one hand, and the Investors, on
the other hand, to effect the Closing shall terminate as follows:
(i)    Upon the mutual written consent of the Company and Investors that agreed
to purchase a majority of the Closing Securities to be issued and sold pursuant
to this Agreement;
(ii)    By the Company if any of the conditions set forth in Section 6.2 shall
have become incapable of fulfillment, and shall not have been waived by the
Company;
(iii)    By an Investor (with respect to itself only) if any of the conditions
set forth in Section 6.1 shall have become incapable of fulfillment, and shall
not have been waived by the Investor; or
(iv)    By either the Company or any Investor (with respect to itself only) if
the Closing has not occurred on or prior to fifth Trading Day following the date
of this Agreement;
provided, however, that, except in the case of clause (i) above, the party
seeking to terminate its obligation to effect the Closing shall not then be in
breach of any of its representations, warranties, covenants or agreements
contained in this Agreement or the other Transaction Documents if such breach
has resulted in the circumstances giving rise to such party’s seeking to
terminate its obligation to effect the Closing.
(b)    In the event of termination by the Company or any Investor of its
obligations to effect the Closing pursuant to this Section 6.3, written notice
thereof shall be given to the other Investors by the Company and the other
Investors shall have the right to terminate their obligations to effect the
Closing upon written notice to the Company and the other Investors. Nothing in
this Section 6.3 shall be deemed to release any party from any liability for any
breach by such party of the terms and provisions of this Agreement or the other
Transaction Documents or to impair the right of any party to compel specific


17



--------------------------------------------------------------------------------

Exhibit 10.1


performance by any other party of its obligations under this Agreement or the
other Transaction Documents.
7.    Covenants and Agreements of the Company.
7.1.    No Conflicting Agreements. The Company will not take any action, enter
into any agreement or make any commitment that would conflict or interfere in
any material respect with the Company’s obligations to the Investors under the
Transaction Documents.
7.2.    Nasdaq Listing; Depository Trust Company. The Company will use
commercially reasonable efforts to continue the listing and trading of its
Common Stock on Nasdaq and, in accordance, therewith, will use commercially
reasonable efforts to comply in all respects with the Company’s reporting,
filing and other obligations under the bylaws or rules of such market or
exchange, as applicable. The Company will use commercially reasonable efforts to
maintain the eligibility of its Common Stock for electronic transfer through the
Depository Trust Company or another established clearing corporation.
7.3.    Termination of Covenants. The provisions of Sections 7.1 and 7.2 shall
terminate and be of no further force and effect on the date on which the
Company’s obligations under the Registration Rights Agreement to register or
maintain the effectiveness of any registration covering the Registrable
Securities (as such term is defined in the Registration Rights Agreement) shall
terminate.
7.4.    Transfer Restrictions.
(a)    The Securities may only be disposed of in compliance with state and
federal securities laws. In connection with any transfer of Securities, other
than pursuant to an effective registration statement or Rule 144, to the Company
or to an Affiliate of an Investor or in connection with a pledge as contemplated
in Section 7.4(b), the Company may require the transferor thereof to provide to
the Company an opinion of counsel selected by the transferor and reasonably
acceptable to the Company, the form and substance of which opinion shall be
reasonably satisfactory to the Company, to the effect that such transfer does
not require registration of such transferred Securities under the 1933 Act. As a
condition of transfer, any such transferee shall agree in writing to be bound by
the terms of this Agreement and the Registration Rights Agreement and shall have
the rights and obligations of an Investor under this Agreement and the
Registration Rights Agreement.
(b)    The Investors understands that, unless provided otherwise in this
Agreement or Warrant, any of the Preferred Shares, Conversion Shares and Warrant
Shares, whether certificated or in book-entry form, will be endorsed with the
following legend:
THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS. THIS SECURITY MAY BE PLEDGED IN CONNECTION
WITH A BONA FIDE MARGIN ACCOUNT WITH A REGISTERED BROKER-DEALER OR OTHER LOAN
WITH A


18



--------------------------------------------------------------------------------

Exhibit 10.1


FINANCIAL INSTITUTION THAT IS AN “ACCREDITED INVESTOR” AS DEFINED IN RULE 501(a)
UNDER THE SECURITIES ACT OR OTHER LOAN SECURED BY SUCH SECURITIES.
An Investor may from time to time pledge pursuant to a bona fide margin
agreement with a registered broker-dealer or grant a security interest in some
or all of the Securities to a financial institution that is an “accredited
investor” as defined in Rule 501(a) under the 1933 Act and who agrees to be
bound by the provisions of this Agreement and, if required under the terms of
such arrangement, such Investor may transfer pledged or secured Securities to
the pledgees or secured parties in compliance with applicable law. Such a pledge
or transfer would not be subject to approval of the Company and no legal opinion
of legal counsel of the pledgee, secured party or pledgor shall be required in
connection therewith. Further, no notice shall be required of such pledge. At
the applicable Investor’s expense, the Company will execute and deliver such
reasonable documentation as a pledgee or secured party of Securities may
reasonably request in connection with a pledge or transfer of the Securities.
(c)    Notwithstanding Section 7.4(b), upon the written request of an Investor,
any legend (including the legend set forth in Section 7.4(b) hereof) on the
Conversion Shares or Warrant Shares held by such Investor may be removed (i)
while a registration statement (including the Registration Statement) covering
the resale of such security is effective under the 1933 Act, (ii) following any
sale of such Conversion Shares or Warrant Shares pursuant to Rule 144, (iii) if
such Conversion Shares or Warrant Shares are eligible for sale under Rule 144
without the requirement to be in compliance with Rule 144(c)(1), or (iv) if such
legend is not required under applicable requirements of the 1933 Act (including
judicial interpretations and pronouncements issued by the staff of the SEC),
subject in the case of clauses (ii), (iii) and (iv) to receipt from the Investor
by the Company and the Transfer Agent of customary representations reasonably
acceptable to the Company and the Transfer Agent in connection with such
request. Upon such request, the Company shall (A) deliver to the Transfer Agent
irrevocable instructions to the Transfer Agent to remove the legend, and
(B) cause its counsel to deliver to the Transfer Agent one or more legal
opinions to the effect that the removal of such legend in such circumstances may
be effected under the 1933 Act if required by the Transfer Agent to effect the
removal of the legend in accordance with the provisions of this Agreement. If
all or any portion of a Warrant is exercised and (i) a registration statement
(including the Registration Statement) covering the resale of such security is
then effective under the 1933 Act, (ii) the Warrant Shares issuable upon such
exercise are then eligible for sale under Rule 144 and without the requirement
to be in compliance with Rule 144(c)(1), or (iii) if a legend is not required
under applicable requirements of the 1933 Act (including judicial
interpretations and pronouncements issued by the staff of the SEC), then such
Warrant Shares shall be issued free of all legends, subject in the case of
clauses (ii) and (iii) to receipt from the Investor by the Company and the
Transfer Agent of customary representations reasonably acceptable to the Company
and the Transfer Agent in connection therewith. The Company agrees that
following the effective date of a registration statement covering the resale of
the Conversion Shares and Warrant Shares or at such time as such legend is no
longer required under this Section 7.4(c), it will, no later than two Trading
Days following the delivery by an Investor to the Company or the Transfer Agent
of a request for legend removal and in the case of Conversion Shares or Warrant
Shares evidenced by a physical certificate, the delivery of the physical
certificate, and if relying on Rule 144, receipt from the Investor by the
Company and the Transfer Agent of customary representations reasonably
acceptable to the Company and the Transfer Agent in connection therewith (such
second Trading Day, the “Legend Removal Date”), deliver or cause to be delivered
to such Investor, as may be requested by the Investor, a certificate or
book-entry position evidencing such Conversion Shares and Warrant Shares that is
free from all restrictive and other legends or by crediting the account of the
Investor’s or its designee’s account with The Depository Trust Company through
its Deposit or Withdrawal at Custodian system if the Company is then a
participant in


19



--------------------------------------------------------------------------------

Exhibit 10.1


such system. The Company may not make any notation on its records or give
instructions to the Transfer Agent that enlarge the restrictions on transfer set
forth in Section 7.4(b).
(d)    In addition to such Investor’s other available remedies, the Company
shall pay to Investor, in cash, (i) as partial liquidated damages and not as a
penalty, for each $1,000 of Conversion Shares (based on the VWAP of the Common
Stock on the date such Securities are submitted to the Transfer Agent) delivered
for removal of the restrictive legend and subject to Section 4.1(c), $10 per
Trading Day (increasing to $20 per Trading Day ten (10) Trading Days after such
damages have begun to accrue) for each Trading Day after the Legend Removal Date
until such certificate is delivered without a legend and (ii) if the Company
fails to deliver any such Conversion Shares or Warrant Shares free from all
restrictive legends on or before the applicable Legend Removal Date and if after
the Legend Removal Date, due to the Company’s continuing failure to deliver such
Conversion Shares or Warrant Shares, such Investor purchases (in an open market
transaction or otherwise) shares of Common Stock to deliver in satisfaction of a
sale by such Investor of all or any portion of the Conversion Shares or Warrant
Shares anticipated receiving from the Company without any restrictive legend,
then the Company shall pay in cash to the Investor in an amount equal to the
excess of such Investor’s total purchase price (including brokerage commissions,
if any) for the shares of Common Stock so purchased (the “Buy-In Price”) over
the product of (A) such number of shares of Common Stock the Company was
required to deliver to such Investor by the Legend Removal Date multiplied by
(B) the lowest closing sale price of the Common Stock on any Trading Day during
the period commencing on the date of the delivery by such Investor to the
Company such shares of Common Stock and ending on the date of such delivery and
payment under this Section 7(d).
(e)    Each Investor, severally and not jointly with the other Investors, agrees
with the Company (i) that such Investor will sell any Conversion Shares or
Warrant Shares pursuant to either the registration requirements of the 1933 Act,
including any applicable prospectus delivery requirements, or an exemption
therefrom, (ii) that if Conversion Shares or Warrant Shares are sold pursuant to
the Registration Statement, they will be sold in compliance with the plan of
distribution set forth therein, (iii) that if, after the effective date of the
Registration Statement covering the resale of the Conversion Shares and the
Warrant Shares, such registration statement ceases to be effective and the
Company has provided notice to such Investor to that effect, such Investor will
sell Conversion Shares and the Warrant Shares only in compliance with an
exemption from the registration requirements of the 1933 Act; and acknowledges
that the removal of the restrictive legend from the Conversion Shares and
Warrant Shares due to the effectiveness of a registration statement as set forth
in Section 7.4(c) is predicated upon the Company’s reliance upon this Agreement.
7.5.    Subsequent Debt and Equity Sales.
(a)    Upon Closing, the Company agrees not to raise additional debt or equity
capital at an effective price per share that is less than the Purchase Price
(subject to adjustment for reverse and forward stock splits and the like), for
360 days without consent from each equity holder who represents 7% or greater of
the fully diluted stock capital of the Company immediately following the
Closing. This consent right only applies if this financing is in the aggregate
amount of less than $20 million.
(b)    The Company shall not, and shall use its commercially reasonable efforts
to ensure that no Affiliate of the Company shall, sell, offer for sale or
solicit offers to buy or otherwise negotiate in respect of any security (as
defined in Section 2 of the 1933 Act) that will be integrated with the offer or
sale of the Securities in a manner that would require the registration under the
1933 Act of the sale of the Securities to the Investors, or that will be
integrated with the offer or sale of the Securities for


20



--------------------------------------------------------------------------------

Exhibit 10.1


purposes of the rules and regulations of any trading market such that it would
require stockholder approval prior to the closing of such other transaction
unless stockholder approval is obtained before the closing of such subsequent
transaction.
7.6.    Short Sales and Confidentiality After the Date Hereof. Each Investor
covenants that neither it nor any Affiliates acting on its behalf or pursuant to
any understanding with it will execute any Short Sales during the period from
the date hereof until the earlier of such time as (i) the transactions
contemplated by this Agreement are first publicly announced or (ii) this
Agreement is terminated in full. Each Investor covenants that until such time as
the transactions contemplated by this Agreement are publicly disclosed by the
Company, such Investor will maintain the confidentiality of all disclosures made
to it in connection with this transaction (including the existence and terms of
this transaction).
7.7.    Public Information. At any time during the period commencing from the
six (6) month anniversary of the Closing Date and ending at such time that all
of the Conversion Shares and Warrant Shares of an Investor, if a registration
statement is not available for the resale of all of the Conversion Shares and
Warrant Shares of an Investor, may be sold without restriction or limitation
pursuant to Rule 144 and without the requirement to be in compliance with Rule
144(c)(1), the Company covenants to timely file on the applicable deadline all
reports required to be filed with the SEC pursuant to Sections 13 or 15(d) of
the 1934 Act, and will take all reasonable action under its control to ensure
that adequate public information with respect to the Company, as required in
accordance with Rule 144 of the 1933 Act, is publicly available, and will not
terminate its status as an issuer required to file reports under the 1934 Act,
even if the 1934 Act or the rules and regulations thereunder would permit such
termination. At any time during the period commencing from the six (6) month
anniversary of the date hereof and ending at such time that all of the
Securities may be sold without the requirement for the Company to be in
compliance with Rule 144(c)(1) and otherwise without restriction or limitation
pursuant to Rule 144, if the Company shall fail for any reason to satisfy the
current public information requirement under Rule 144(c) (a “Public Information
Failure”) then, in addition to such Investor’s other available remedies, the
Company shall pay to each Investor, in cash, as partial liquidated damages and
not as a penalty, by reason of any such delay in or reduction of its ability to
sell the Securities, an amount in cash equal to one and a half percent (1.5%) of
the aggregate Purchase Price of such Investor’s Securities on the day of a
Public Information Failure and on every thirtieth (30th) day (pro-rated for
periods totaling less than thirty days) thereafter until the earlier of (a) the
date such Public Information Failure is cured and (b) such time that such public
information is no longer required for the Investors to transfer the Underlying
Shares pursuant to Rule 144. The payments to which a Investor shall be entitled
pursuant to this Section 7.7 are referred to herein as “Public Information
Failure Payments.” Public Information Failure Payments shall be paid on the
earlier of (i) the last day of the calendar month during which such Public
Information Failure Payments are incurred and (ii) the third (3rd) Business Day
after the event or failure giving rise to the Public Information Failure
Payments is cured. In the event the Company fails to make Public Information
Failure Payments in a timely manner, such Public Information Failure Payments
shall bear interest at the rate of one and a half percent (1.5%) per month
(prorated for partial months) until paid in full. Nothing herein shall limit
such Investor’s right to pursue actual damages for the Public Information
Failure, and such Investor shall have the right to pursue all remedies available
to it at law or in equity including, without limitation, a decree of specific
performance and/or injunctive relief.
7.8.    Stockholder Approval. The Company shall provide each stockholder
entitled to vote at a special or annual meeting of shareholders of the Company
(a “Stockholder Meeting”), which shall be promptly called and held not later
than July 3, 2020 (the “Stockholder Meeting Deadline”), a proxy statement
soliciting each such stockholder’s approval of the conversion of the Series A
Convertible Preferred Stock into shares of Common Stock in accordance with the
Nasdaq Stock Market Rules (the


21



--------------------------------------------------------------------------------

Exhibit 10.1


“Stockholder Approval”). The Company shall use its reasonable best efforts to
solicit its stockholders’ approval of such resolution and to cause the Board of
Directors of the Company to recommend to the stockholders that they approve such
resolution. If, despite the Company’s reasonable best efforts, the Stockholder
Approval is not obtained on or prior to the Stockholder Meeting Deadline, the
Company shall cause an additional Stockholder Meeting to be held on or prior to
October 3, 2020. If, despite the Company’s reasonable best efforts, the
Stockholder Approval is not obtained after such subsequent stockholder meeting,
the Company shall cause an additional Stockholder Meeting to be held
semi-annually thereafter until such Stockholder Approval is obtained.
7.9.    Conversion and Exercise Procedures. Each of the form of Notice of
Exercise included in the Warrants and the form of Notice of Conversion included
in the Certificate of Designation set forth the totality of the procedures
required of the Investors in order to exercise the Warrants or convert the
Preferred Stock. Without limiting the preceding sentences, no ink-original
Notice of Exercise or Notice of Conversion shall be required, nor shall any
medallion guarantee (or other type of guarantee or notarization) of any Notice
of Exercise or Notice of Conversion form be required in order for the registered
holder thereof to exercise the Warrants or convert the Preferred Stock. No
additional legal opinion, other information or instructions shall be required of
the Investors to exercise their Warrants or convert their Preferred Stock. The
Company shall honor exercises of the Warrants and conversions of the Preferred
Stock and shall deliver Underlying Shares in accordance with the terms,
conditions and time periods set forth in the Transaction Documents.
7.10.    Indemnification of Investors. Subject to the provisions of this Section
7.10, the Company will indemnify and hold each Investor and its directors,
officers, shareholders, members, partners, employees and agents (and any other
Persons with a functionally equivalent role of a Person holding such titles
notwithstanding a lack of such title or any other title), each Person who
controls such Investor (within the meaning of Section 15 of the 1933 Act and
Section 20 of the 1934 Act), and the directors, officers, shareholders, agents,
members, partners or employees (and any other Persons with a functionally
equivalent role of a Person holding such titles notwithstanding a lack of such
title or any other title) of such controlling persons (each, a “Investor Party”)
harmless from any and all losses, liabilities, obligations, claims,
contingencies, damages, costs and expenses, including all judgments, amounts
paid in settlements, court costs and reasonable attorneys’ fees and costs of
investigation that any such Investor Party may suffer or incur as a result of or
relating to (a) any breach of any of the representations, warranties, covenants
or agreements made by the Company in this Agreement or in the other Transaction
Documents or (b) any action instituted against the Investor Parties in any
capacity, or any of them or their respective Affiliates, by any stockholder of
the Company who is not an Affiliate of such Investor Party, with respect to any
of the transactions contemplated by the Transaction Documents (except to the
extent such action is based upon a material breach of such Investor Party’s
representations, warranties or covenants under the Transaction Documents or any
agreements or understandings such Investor Party may have with any such
stockholder or any material violations by such Investor Party of state or
federal securities laws or any conduct by such Investor Party which is finally
judicially determined to constitute fraud, gross negligence or willful
misconduct). If any action shall be brought against any Investor Party in
respect of which indemnity may be sought pursuant to this Agreement, such
Investor Party shall promptly notify the Company in writing, and the Company
shall have the right to assume the defense thereof with counsel of its own
choosing reasonably acceptable to the Investor Party. Any Investor Party shall
have the right to employ separate counsel in any such action and participate in
the defense thereof, but the fees and expenses of such counsel shall be at the
expense of such Investor Party except to the extent that (i) the employment
thereof has been specifically authorized by the Company in writing, (ii) the
Company has failed after a reasonable period of time to assume such defense and
to employ counsel or (iii) in such action there is, in the reasonable opinion of
counsel, a material


22



--------------------------------------------------------------------------------

Exhibit 10.1


conflict on any material issue between the position of the Company and the
position of such Investor Party, in which case the Company shall be responsible
for the reasonable fees and expenses of no more than one such separate counsel
for all Investors. The Company will not be liable to any Investor Party under
this Agreement (y) for any settlement by a Investor Party effected without the
Company’s prior written consent, which shall not be unreasonably withheld or
delayed; or (z) to the extent, but only to the extent that a loss, claim, damage
or liability is attributable to any Investor Party’s breach of any of the
representations, warranties, covenants or agreements made by such Investor Party
in this Agreement or in the other Transaction Documents or any material
violations by such Investor Party of state or federal securities laws or any
conduct by such Investor Party which is finally judicially determined to
constitute fraud, gross negligence or willful misconduct. The indemnification
required by this Section 7.10 shall be made by periodic payments of the amount
thereof during the course of the investigation or defense, as and when bills are
received or are incurred. The indemnity agreements contained herein shall be in
addition to any cause of action or similar right of any Investor Party against
the Company or others and any liabilities the Company may be subject to pursuant
to law.
7.11.    Reservation and Listing of Securities.
(a)    The Company shall maintain a reserve of the Required Minimum from its
duly authorized shares of Common Stock for issuance pursuant to the Transaction
Documents in such amount as may then be required to fulfill its obligations in
full under the Transaction Documents.
(b)    If, on any date, the number of authorized but unissued (and otherwise
unreserved) shares of Common Stock is less than 100% of (i) the Required Minimum
on such date, minus (ii) the number of shares of Common Stock previously issued
pursuant to the Transaction Documents, then the Board of Directors shall use
commercially reasonable efforts to amend the Company’s certificate or articles
of incorporation to increase the number of authorized but unissued shares of
Common Stock to at least the Required Minimum at such time (minus the number of
shares of Common Stock previously issued pursuant to the Transaction Documents),
as soon as possible and in any event not later than the 75th day after such
date, provided that the Company will not be required at any time to authorize a
number of shares of Common Stock greater than the maximum remaining number of
shares of Common Stock that could possibly be issued after such time pursuant to
the Transaction Documents.
(c)    The Company shall, if applicable: (i) in the time and manner required by
the Principal Trading Market, prepare and file with such Principal Trading
Market an additional shares listing application covering a number of shares of
Common Stock at least equal to the Required Minimum on the date of such
application, (ii) take all steps necessary to cause such shares of Common Stock
to be approved for listing or quotation on such Principal Trading Market as soon
as possible thereafter, (iii) provide to the Investors evidence of such listing
or quotation and (iv) maintain the listing or quotation of such Common Stock on
any date at least equal to the Required Minimum on such date on such Principal
Trading Market or another Principal Trading Market. The Company agrees to
maintain the eligibility of the Common Stock for electronic transfer through the
Depository Trust Company or another established clearing corporation, including,
without limitation, by timely payment of fees to the Depository Trust Company or
such other established clearing corporation in connection with such electronic
transfer.
7.12.    Equal Treatment of Investors. No consideration (including any
modification of any Transaction Document) shall be offered or paid to any Person
to amend or consent to a waiver or modification of any provision of the
Transaction Documents unless the same consideration is also offered to all of
the parties to the Transaction Documents. For clarification purposes, this
provision constitutes a separate right granted to each Investor by the Company
and negotiated separately by each Investor, and is


23



--------------------------------------------------------------------------------

Exhibit 10.1


intended for the Company to treat the Investors as a class and shall not in any
way be construed as the Investors acting in concert or as a group with respect
to the purchase, disposition or voting of Securities or otherwise.
8.    Survival and Indemnification.
8.1.    Survival. The representations, warranties, covenants and agreements
contained in this Agreement shall survive the Closing of the transactions
contemplated by this Agreement for the applicable statute of limitations.
8.2.    Indemnification. The Company agrees to indemnify and hold harmless each
Investor and its Affiliates and their respective directors, officers, trustees,
members, managers, employees and agents, and their respective successors and
assigns, from and against any and all losses, claims, damages, liabilities and
expenses (including without limitation reasonable attorney fees and
disbursements and other expenses reasonably incurred in connection with
investigating, preparing or defending any action, claim or proceeding, pending
or threatened and the costs of enforcement thereof) (collectively, “Losses”) to
which such Person may become subject (i) as a result of any breach of
representation, warranty, covenant or agreement made by or to be performed on
the part of the Company under the Transaction Documents or (ii) arising from the
Company’s fraud, gross negligence and willful misconduct in connection with the
execution, delivery and performance by the Company of the Transaction Documents
and the offer, issuance and sale of the Closing Securities, and will reimburse
any such Person for all such amounts as they are incurred by such Person.
8.3.    Conduct of Indemnification Proceedings. Any person entitled to
indemnification hereunder shall (i) give prompt notice to the Company of any
claim with respect to which it seeks indemnification and (ii) permit the Company
to assume the defense of such claim with counsel reasonably satisfactory to the
indemnified party; provided that any person entitled to indemnification
hereunder shall have the right to employ separate counsel and to participate in
the defense of such claim, but the fees and expenses of such counsel shall be at
the expense of such person unless (a) the Company has agreed to pay such fees or
expenses, (b) the Company shall have failed to assume the defense of such claim
and employ counsel reasonably satisfactory to such person or (c) in the
reasonable judgment of any such person, based upon written advice of its
counsel, a conflict of interest exists between such person and the Company with
respect to such claims (in which case, if the person notifies the Company in
writing that such person elects to employ separate counsel at the expense of the
Company, the Company shall not have the right to assume the defense of such
claim on behalf of such person); and provided, further, that the failure of any
indemnified party to give notice as provided herein shall not relieve the
Company of its obligations hereunder, except to the extent that such failure to
give notice shall materially adversely affect the Company in the defense of any
such claim or litigation. It is understood that the Company shall not, in
connection with any proceeding in the same jurisdiction, be liable for fees or
expenses of more than one separate firm of attorneys at any time for all such
indemnified parties. The Company will not, except with the consent of the
indemnified party, which consent shall not be unreasonably withheld, conditioned
or delayed, consent to entry of any judgment or enter into any settlement that
does not include as an unconditional term thereof the giving by the claimant or
plaintiff to such indemnified party of a release from all liability in respect
of such claim or litigation. No indemnified party will, except with the consent
of the Company, consent to entry of any judgment or enter into any settlement.


24



--------------------------------------------------------------------------------

Exhibit 10.1


9.    Miscellaneous.
9.1.    Successors and Assigns. This Agreement may not be assigned by a party
hereto without the prior written consent of the Company or each of the
Investors, as applicable, provided, however, that an Investor may assign its
rights and delegate its duties hereunder in whole or in part to an Affiliate or
to a third party acquiring some or all of its Securities in a transaction
complying with applicable securities laws without the prior written consent of
the Company or the other Investors, provided such assignee agrees in writing to
be bound by the provisions hereof that apply to Investors. The provisions of
this Agreement shall inure to the benefit of and be binding upon the respective
permitted successors and assigns of the parties. Without limiting the generality
of the foregoing, in the event that the Company is a party to a merger,
consolidation, share exchange or similar business combination transaction in
which the Common Stock is converted into the equity securities of another
Person, from and after the effective time of such transaction, such Person
shall, by virtue of such transaction, be deemed to have assumed the obligations
of the Company hereunder, the term “Company” shall be deemed to refer to such
Person and the term “Securities” shall be deemed to refer to the securities
received by the Investors in connection with such transaction. Nothing in this
Agreement, express or implied, is intended to confer upon any party other than
the parties hereto or their respective permitted successors and assigns any
rights, remedies, obligations, or liabilities under or by reason of this
Agreement, except as expressly provided in this Agreement.
9.2.    Counterparts; Faxes; E-mail. This Agreement may be executed in one or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement may also
be executed via facsimile or e-mail, which shall be deemed an original.
9.3.    Titles and Subtitles. The titles and subtitles used in this Agreement
are used for convenience only and are not to be considered in construing or
interpreting this Agreement.
9.4.    Notices. Unless otherwise provided, any notice required or permitted
under this Agreement shall be given in writing and shall be deemed effectively
given as hereinafter described (i) if given by personal delivery, then such
notice shall be deemed given upon such delivery, (ii) upon delivery, if given by
facsimile, so long as the sender receives a machine generated notice of
delivery, (iii) upon delivery, if delivered by e-mail so long as the send does
not receive an automatically generated notice of delivery failure, (iv) if given
by mail, then such notice shall be deemed given upon the earlier of (A) receipt
of such notice by the recipient or (B) three days after such notice is deposited
in first class mail, postage prepaid, and (v) if given by an internationally
recognized overnight air courier, then such notice shall be deemed given one
Business Day after delivery to such carrier. All notices shall be addressed to
the party to be notified at the address as follows, or at such other address as
such party may designate by ten days’ advance written notice to the other party:
If to the Company:
Innovate Biopharmaceuticals, Inc.
to be renamed 9 Meters Biopharma, Inc.
8480 Honeycutt Rd. Suite 120
Raleigh, North Carolina 27615
Attention: Edward J. Sitar
Email: esitar@innovatebiopharma.com




25



--------------------------------------------------------------------------------

Exhibit 10.1


With a copy to:
Sheppard, Mullin, Richter & Hampton LLP
30 Rockefeller Plaza, 38th Floor
New York, NY 10112
Attention: Jeffrey Fessler, Esq.
Email: JFessler@sheppardmullin.com
Wyrick Robbins Yates and Ponton LLP
4101 Lake Boone Trail
Raleigh, North Carolina 27607
Attention: Donald R. Reynolds, Esq.
Email: Dreynolds@wyrick.com
If to the Investors:
to the addresses set forth on the signature pages hereto.
9.5.    Expenses. The parties hereto shall pay their own costs and expenses in
connection herewith regardless of whether the transactions contemplated hereby
are consummated; it being understood that each of the Company and each Investor
has relied on the advice of its own respective counsel.
9.6.    Amendments and Waivers. Any term of this Agreement may be amended and
the observance of any term of this Agreement may be waived (either generally or
in a particular instance and either retroactively or prospectively), only with
the written consent of the Company and (a) prior to the Closing, Investors that
agreed to purchase a majority of the Preferred Shares to be issued and sold
pursuant to this Agreement and (b) following the Closing, the Required
Investors. Notwithstanding the foregoing, this Agreement may not be amended and
the observance of any term of this Agreement may not be waived with respect to
any Investor without the written consent of such Investor unless such amendment
or waiver applies to all Investors in the same fashion. Any amendment or waiver
effected in accordance with this paragraph shall be binding upon (i) prior to
Closing, each Investor and (ii) following the Closing, each holder of any
Securities purchased under this Agreement at the time outstanding, and in each
case, each future holder of all such Securities and the Company.
9.7.    Publicity. Except as set forth below, no public release or announcement
concerning the transactions contemplated hereby shall be issued by the Investors
without the prior consent of the Company (which consent shall not be
unreasonably withheld), except for such disclosure to Affiliates or limited
partners on a non-public basis consistent with public disclosure by the Company
and as such release or announcement may be required by law or the applicable
rules or regulations of any securities exchange or securities market, in which
case the Investors shall allow the Company, to the extent reasonably practicable
in the circumstances, reasonable time to comment on such release or announcement
in advance of such issuance. The Company shall not include the name of any
Investor in any press release or public announcement (which, for the avoidance
of doubt, shall not include any SEC Filing) without the prior written consent of
such Investor. By the Disclosure Time, the Company shall issue a press release
disclosing all material terms of transactions contemplated by this Agreement
(the “Press Release”). No later than 5:30 p.m. (New York City time) on the first
Business Day following the date this Agreement is executed, the Company will
file a Current Report on Form 8-K (the “8-K Filing”) attaching the press release
described in the foregoing sentence as well as copies of the Transaction
Documents. In addition, the Company will make such other filings and notices in
the manner and time required by the SEC or Nasdaq. The parties acknowledge that
from and after the issuance of the Press


26



--------------------------------------------------------------------------------

Exhibit 10.1


Release, no Investor shall be in possession of any material, nonpublic
information received from the Company or any of its respective officers,
directors, employees or agents, with respect to the transactions contemplated
hereby that is not disclosed in the Press Release. The Company shall not, and
shall cause each of its officers, directors, employees and agents, not to,
provide any Investor with any such material, nonpublic information regarding the
Company from and after the filing of the Press Release without the express prior
written consent of such Investor.
9.8.    Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof but shall be interpreted as if it were written so as
to be enforceable to the maximum extent permitted by applicable law, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. To the extent
permitted by applicable law, the parties hereby waive any provision of law which
renders any provision hereof prohibited or unenforceable in any respect.
9.9.    Entire Agreement. This Agreement, including the signature pages,
Exhibits and the Disclosure Schedules, and the other Transaction Documents
constitute the entire agreement among the parties hereof with respect to the
subject matter hereof and thereof and supersede all prior agreements and
understandings, both oral and written, between the parties with respect to the
subject matter hereof and thereof.
9.10.    Further Assurances. The parties shall execute and deliver all such
further instruments and documents and take all such other actions as may
reasonably be required to carry out the transactions contemplated hereby and to
evidence the fulfillment of the agreements herein contained.
9.11.    Governing Law; Consent to Jurisdiction; Waiver of Jury Trial. This
Agreement shall be governed by, and construed in accordance with, the internal
laws of the State of New York without regard to the choice of law principles
thereof. Each of the parties hereto irrevocably submits to the exclusive
jurisdiction of the courts of the State of New York located in New York County
and the United States District Court for the Southern District of New York for
the purpose of any suit, action, proceeding or judgment relating to or arising
out of this Agreement and the transactions contemplated hereby. Service of
process in connection with any such suit, action or proceeding may be served on
each party hereto anywhere in the world by the same methods as are specified for
the giving of notices under this Agreement. Each of the parties hereto
irrevocably consents to the jurisdiction of any such court in any such suit,
action or proceeding and to the laying of venue in such court. Each party hereto
irrevocably waives any objection to the laying of venue of any such suit, action
or proceeding brought in such courts and irrevocably waives any claim that any
such suit, action or proceeding brought in any such court has been brought in an
inconvenient forum. EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO REQUEST A
TRIAL BY JURY IN ANY LITIGATION WITH RESPECT TO THIS AGREEMENT AND REPRESENTS
THAT COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO THIS WAIVER.
9.12.    Independent Nature of Investors’ Obligations and Rights. The
obligations of each Investor under any Transaction Document are several and not
joint with the obligations of any other Investor, and no Investor shall be
responsible in any way for the performance of the obligations of any other
Investor under any Transaction Document. The decision of each Investor to
purchase Closing Securities pursuant to the Transaction Documents has been made
by such Investor independently of any other Investor. Nothing contained herein
or in any Transaction Document, and no action taken by any Investor pursuant
thereto, shall be deemed to constitute the Investors as a partnership, an
association, a


27



--------------------------------------------------------------------------------

Exhibit 10.1


joint venture or any other kind of entity, or create a presumption that the
Investors are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by the Transaction Documents. Each
Investor acknowledges that no other Investor has acted as agent for such
Investor in connection with making its investment hereunder and that no Investor
will be acting as agent of such Investor in connection with monitoring its
investment in the Securities or enforcing its rights under the Transaction
Documents. Each Investor shall be entitled to independently protect and enforce
its rights, including, without limitation, the rights arising out of this
Agreement or out of the other Transaction Documents, and it shall not be
necessary for any other Investor to be joined as an additional party in any
proceeding for such purpose. The Company acknowledges that each of the Investors
has been provided with the same Transaction Documents for the purpose of closing
a transaction with multiple Investors and not because it was required or
requested to do so by any Investor.
9.13.    Limitation of Liability. Notwithstanding anything herein to the
contrary, the Company acknowledges and agrees that the liability of an Investor
arising directly or indirectly under any Transaction Document of any and every
nature whatsoever shall be satisfied solely out of the assets of such Investor
and that no trustee, officer, other investment vehicle or any other Affiliate of
such Investor or any investor, shareholder or holder of shares of beneficial
interest of such Investor shall be personally liable for any liabilities of such
Investor.
9.14.    Third Party Beneficiary. The Placement Agent shall be a third-party
beneficiary of the Investor representations and warranties.


[remainder of page intentionally left blank]




28



--------------------------------------------------------------------------------


Exhibit 10.1




IN WITNESS WHEREOF, the parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written.


COMPANY:
INNOVATE BIOPHARMACEUTICALS, INC.


 
By:
 
 
 
Name: Edward J. Sitar
 
 
Title: Chief Financial Officer







Company Signature Page to the Innovate Biopharmaceuticals, Inc. Securities
Purchase Agreement



--------------------------------------------------------------------------------


Exhibit 10.1


INVESTOR:
 


By:
 
 
 
Name:
Title:


 
 
 





Investor Information
Entity Name:
 
Contact Person:
 
Address:
 
City:
 
State:
 
Zip Code:
 
Telephone:
 
Facsimile:
 
Email:
 
Tax ID # or Social Security #:
 
Name in which Securities should be issued:
 



    
    
    
    
    
    
    
    
    


Investor Signature Page to the Innovate Biopharmaceuticals, Inc. Securities
Purchase Agreement



--------------------------------------------------------------------------------


Exhibit 10.1




EXHIBIT A


Schedule of Investors


Investor Name and Address
Number of Preferred Shares Purchased
Number of Preferred Shares Underlying Warrants Purchased
Aggregate Purchase Price of Closing Securities
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
TOTAL
 
 
 












--------------------------------------------------------------------------------

Exhibit 10.1


EXHIBIT B


Form of Preferred Warrant







--------------------------------------------------------------------------------

Exhibit 10.1


EXHIBIT C


Certificate of Designation





--------------------------------------------------------------------------------

Exhibit 10.1




EXHIBIT D


Registration Rights Agreement











--------------------------------------------------------------------------------

Exhibit 10.1


EXHIBIT E


Investor Questionnaire





